[ex105formofrestrictedsto001.jpg]
EXHIBIT 10.5 RSU NON-US 1/2016 _____ __, 201_ Federal Signal Corporation 2015
Executive Incentive Compensation Plan Restricted Stock Unit Award Agreement You
have been selected to receive this grant of Restricted Stock Units (“Award”)
pursuant to the Federal Signal Corporation 2015 Executive Incentive Compensation
Plan (the “Plan”), as specified below: Participant: Date of Grant: Number of
Shares of Restricted Stock Units Granted: Vesting Date: Restricted stock units
shall vest at the time and in the amount set forth below: ____ on _____ ___,
201__ [3-year cliff vesting] This Award is subject to the terms and conditions
prescribed in the Plan and in the Federal Signal Corporation Restricted Stock
Unit Award Agreement No. 2016 attached hereto and incorporated herein. Together,
this Award and the attached award agreement shall be referred to throughout each
as the “Award Agreement.” IN WITNESS WHEREOF, the parties have caused this Award
Agreement to be executed as of the Date of Grant. PARTICIPANT FEDERAL SIGNAL
CORPORATION By: Print Name Chief Executive Officer Signature Address:
Participant agrees to execute this Award Agreement and return one copy to Lana
Noel at Federal Signal Corporation, 1415 W. 22nd Street, Suite 1100, Oak Brook,
IL 60523 within 45 days of the above date or forfeit the restricted stock units
award. Note: If there are any discrepancies in the name or address shown above,
please make the appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex105formofrestrictedsto002.jpg]
RSU NON-US 6302311.4 This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933, as
amended. FEDERAL SIGNAL CORPORATION RESTRICTED STOCK UNIT AWARD AGREEMENT NO.
2016 This Award Agreement, which includes the attached cover page, effective as
of the Date of Grant, represents the grant of Restricted Stock Units by the
Company, to the Participant named in this Award Agreement, pursuant to the
provisions of the Plan. The Company established the Plan pursuant to which,
among other things, options, stock appreciation rights, restricted stock and
stock units, stock bonus awards, dividend equivalents and/or performance
compensation awards may be granted to eligible persons. The Plan and this Award
Agreement provide a complete description of the terms and conditions governing
the Restricted Stock Units. If there is any inconsistency between the terms of
this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The Board of Directors and the
Committee have determined that the interests of the Company will be advanced by
encouraging and enabling certain of its employees to own shares of the Stock,
and that Participant is one of those employees. NOW, THEREFORE, in consideration
of services rendered and the mutual covenants herein contained, the parties
agree as follows: Section 1. Certain Definitions As used in this Award
Agreement, the following terms shall have the following meanings: A. “Affiliate”
means with respect to any Person, any other Person (other than an individual)
that controls, is controlled by, or is under common control with such Person.
The term “control,” as used in this Award Agreement, means the power to direct
or cause the direction of the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing. B. “Award” means the award provided for in Section 2. C. “Board of
Directors” means the board of directors of the Company. D. “Code” means the
Internal Revenue Code of 1986, as amended. E. “Committee” means the Compensation
and Benefits Committee of the Board of Directors or a subcommittee or other
committee appointed to administer the Plan in accordance with the Plan. F.
“Company” means Federal Signal Corporation, a Delaware corporation. G. “Date of
Grant” means the date set forth on this Award Agreement. H. “Disability” shall
have the meaning ascribed to that term in the Company’s long-term disability
plan applicable to Participant, or if no such plan exists, at the discretion of
the Committee and as determined by the Committee. I. “Participant” means the
individual shown as the recipient of the Restricted Stock Units, as set forth on
this Award Agreement. J. “Person” means a “person” as such term is used for
purposes of 13(d) or 14(d), or any successor section thereto, of the Securities
Exchange Act of 1934, as amended, and any successor thereto. K. “Restricted
Stock Unit” means the obligation of the Company to transfer one share of Stock
to Participant at the time provided in Section 6 of this Award Agreement,
provided such Restricted Stock Unit is vested at such time.



--------------------------------------------------------------------------------



 
[ex105formofrestrictedsto003.jpg]
RSU NON-US 1/2016 2 L. “Stock” means the common stock of the Company. M.
“Vesting Date” means the date upon which the Restricted Stock Unit becomes
vested as set forth in either Section 4 or 5 of this Award Agreement. Section 2.
Award Subject to the terms of this Award Agreement, the Company hereby grants to
Participant the number of Restricted Stock Units set forth on this Award
Agreement, effective as of the Date of Grant set forth on such instrument. This
grant of Restricted Stock Units shall not confer any right to Participant (or
any other participant) to be granted Restricted Stock Units or other awards in
the future under the Plan. Section 3. Bookkeeping Account The Company shall
record the number of Restricted Stock Units granted hereunder to a bookkeeping
account for Participant (the “Restricted Stock Unit Account”). Participant’s
Restricted Stock Unit Account shall be reduced by the number of Restricted Stock
Units, if any, forfeited in accordance with Section 4 and by the number of
shares of Stock transferred to Participant in accordance with Section 6 with
respect to such Restricted Stock Units. Section 4. Vesting Subject to the
accelerated vesting provisions provided below, the Restricted Stock Units shall
vest on the third anniversary of the Date of Grant, if Participant remains
employed by the Company or its Affiliates through such date. If, while employed
by the Company or its Affiliates, Participant dies or his or her employment
terminates by reason of Disability before the third anniversary of the Date of
Grant, all of the Restricted Stock Units granted pursuant to Section 2 shall
become fully vested on the date of such death or Disability, as applicable. If,
while Participant is employed by the Company or its Affiliate, a
Change-in-Control occurs, all of the Restricted Stock Units granted pursuant to
Section 2 shall become fully vested on the date of such Change-in- Control.
Except as provided in Section 5 below, if Participant’s employment with the
Company and its Affiliates is terminated for any other reason before the third
anniversary of the Date of Grant, all Restricted Stock Units that are not vested
at the time of such termination of employment (after first taking into account
the accelerated vesting provisions of this Section 4 and Section 5 below) shall
be forfeited. Section 5. Acceleration of Vesting of Shares in the Event of
Divestiture of Business Segment If the “Business Segment” (as that term is
defined in this Section) in which Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section) is the subject of a
“Divestiture of a Business Segment” (as that term is defined in this Section),
and such divestiture results in the termination of Participant’s employment with
the Company and its Affiliates for any reason, the Restricted Stock Units shall
become fully vested on the Divestiture Date. For purposes of this Award
Agreement, the term “Business Segment” shall mean a business line which the
Company treats as a separate operating segment under the segment reporting rules
under U.S. generally accepted accounting principles, which currently includes
the following: Safety and Security Systems Group and Environmental Solutions
Group. Likewise, the term “Divestiture Date” shall mean the date that a
transaction constituting a Divestiture of a Business Segment is finally
consummated. For purposes of this Award Agreement, the term “Divestiture of a
Business Segment” means the following: A. When used with a reference to the sale
of stock or other securities of a Business Segment that is or becomes a separate
corporation, limited liability company, partnership or other separate business
entity, the sale, exchange, transfer, distribution or other disposition of the
ownership, either beneficially or of record or both, by the Company or one of
its Affiliates to “Nonaffiliated Persons” (as that term is defined in this
Section) of 100% of either (i) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (ii) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment;



--------------------------------------------------------------------------------



 
[ex105formofrestrictedsto004.jpg]
RSU NON-US 1/2016 3 B. When used with reference to the merger or consolidation
of a Business Segment that is or becomes a separate corporation, limited
liability company, partnership or other separate business entity, any such
transaction that results in Nonaffiliated Persons owning, either beneficially or
of record or both, 100% of either (i) the then- outstanding common stock (or the
equivalent equity interests) of the Business Segment or (ii) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment; or C. When used with reference to the
sale of the assets of the Business Segment, the sale, exchange, transfer,
liquidation, distribution or other disposition of all or substantially all of
the assets of the Business Segment necessary or required to operate the Business
Segment in the manner that the Business Segment had been operated prior to the
Divestiture Date. For purposes of this Award Agreement, the term “Nonaffiliated
Persons” shall mean any persons or business entities which do not control, or
which are not controlled by or under common control with, the Company. Section
6. Distribution of Shares Subject to the provisions below, shares of Stock equal
to the number of Restricted Stock Units credited to the Restricted Stock Unit
Account of Participant shall become distributable on the Vesting Date. Actual
distribution of shares of Stock with respect to vested Restricted Stock Units
will occur as soon as administratively feasible, but in no event more than 60
days after such shares become distributable as described in this Section 6.
Section 7. Stockholder Rights Participant shall not have any of the rights of a
stockholder of the Company with respect to Restricted Stock Units. No dividend
equivalent rights are provided under this Award Agreement. Section 8.
Beneficiary Designation Participant may designate a beneficiary or beneficiaries
(contingently, consecutively, or successively) to receive any benefits that may
be payable under this Award Agreement in the event of Participant’s death and,
from time to time, may change his or her designated beneficiary (a
“Beneficiary”). A Beneficiary may be a trust. A Beneficiary designation shall be
made in writing in a form prescribed by the Company and delivered to the Company
while Participant is alive. In lieu of payment to Participant, a Beneficiary
shall be paid shares of Stock under Section 6. Section 9. Restrictions on
Transfer Restricted Stock Units awarded hereunder shall not be transferable by
Participant. Except as may be required by the federal income tax withholding
provisions of the Code or by the tax laws of any state or foreign sovereign, the
interests of Participant and his or her Beneficiary(ies) under this Award
Agreement are not subject to the claims of their respective creditors and may
not be voluntarily or involuntarily sold, assigned, transferred, alienated,
pledged, attached, encumbered or charged. Any attempt by Participant or a
Beneficiary to sell, assign, transfer, alienate, pledge, attach, encumber,
charge or otherwise dispose of any right to benefits payable hereunder shall be
void. Section 10. Adjustment in Certain Events If there is any change in the
Stock by reason of stock dividends or other distribution (whether in the form of
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, combination,
repurchase or exchange of Stock or other securities of the Company, or other
similar corporate transaction or event, or changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, the Committee may, in its sole discretion, make such adjustments to
the number of Restricted Stock Units credited to Participant’s Restricted Stock
Unit Account that it deems necessary or appropriate and as it may deem equitable
in Participant’s rights. Section 11. Tax Withholding The Company shall not be
obligated to transfer any shares of Stock until Participant pays to the Company
or any of its Affiliates in cash, or any other form of property, including
Stock, acceptable to the Company, the amount required to be withheld from the
wages or other amounts owing to Participant with respect to such shares.



--------------------------------------------------------------------------------



 
[ex105formofrestrictedsto005.jpg]
RSU NON-US 1/2016 4 Participant may elect to have such withholding satisfied by
a reduction of the number of shares of Stock otherwise transferable under this
Award Agreement at such time, such reduction to be calculated based on the
closing market price of the Stock on the day Participant gives written notice of
such election to the Company. Section 12. Section 409A This Award Agreement
shall be construed consistent with the intention that it be exempt from Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or this Award
Agreement, if at any time the Committee determines that this Award (or any
portion thereof) may be subject to Section 409A, the Committee shall have the
right in its sole discretion (without any obligation to do so or to indemnify
Participant or any other person for failure to do so) to adopt such amendments
to the Plan or this Award Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for this Award to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A. Section 13. Source of Payment
Shares of Stock transferable to Participant, or Participant’s Beneficiary, under
this Award Agreement may be either Treasury shares, authorized but unissued
shares, or any combination of such stock. The Company shall have no duties to
segregate or set aside any assets to secure Participant’s right to receive
shares of Stock under this Award Agreement. Participant shall not have any
rights with respect to transfer of shares of Stock under this Award Agreement
other than the unsecured right to receive shares of Stock from the Company.
Section 14. Continuation of Employment This Award Agreement shall not confer
upon Participant any right to continuation of employment by the Company or its
Affiliates, nor shall this Award Agreement interfere in any way with the
Company’s or its Affiliates’ right to terminate Participant’s employment at any
time. Section 15. English Language Participant acknowledges and agrees that it
is Participant’s express intent that this Award Agreement, the Plan and all
other documents, rules, procedures, forms, notices and legal proceedings entered
into, given or instituted pursuant to the Award, be drawn up in English. If
Participant has received this Award Agreement, the Plan or any other rules,
procedures, forms or documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control. Section 15. Entire
Award; Amendment This Award Agreement and the Plan constitute the entire
agreement between the parties with respect to the terms and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto. The terms and conditions set forth in this Award Agreement may
only be modified or amended in writing, signed by both parties. Section 16.
Severability In the event any one or more of the provisions of this Award
Agreement shall be held invalid, illegal or unenforceable in any respect in any
jurisdiction, such provision or provisions shall be automatically deemed
amended, but only to the extent necessary to render such provision or provisions
valid, legal and enforceable in such jurisdiction, and the validity, legality
and enforceability of the remaining provisions of this Award Agreement shall not
in any way be affected or impaired thereby. Section 17. Miscellaneous A. This
Award Agreement and the rights of Participant hereunder are subject to all the
terms and conditions of the Plan, as the same may be amended from time to time,
as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Stock acquired pursuant to this Award Agreement, as it may
deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under applicable federal and state tax law, under the



--------------------------------------------------------------------------------



 
[ex105formofrestrictedsto006.jpg]
RSU NON-US 1/2016 5 requirements of any stock exchange or market upon which such
Stock is then listed and/or traded, and under any blue sky or state securities
laws applicable to such Stock. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon Participant. B. The Committee may terminate, amend,
or modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may materially and adversely affect Participant’s
rights under this Award Agreement, without the written consent of Participant.
C. Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Award Agreement. D. This Award Agreement shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. E.
This Award (including any proceeds, gains or other economic benefit actually or
constructively received by Participant upon any receipt or exercise of any Award
or upon the receipt or resale of any Stock underlying the Award) shall be
subject to the provisions of any clawback policy currently or subsequently
implemented by the Company to the extent set forth in such policy. F. All
obligations of the Company under the Plan and this Award Agreement, with respect
to these Restricted Stock Units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company. G. To the extent not preempted
by federal law, this Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to
principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex105formofrestrictedsto007.jpg]
RSU NON-US 1/2016 6 FEDERAL SIGNAL CORPORATION RESTRICTED STOCK UNIT BENEFICIARY
DESIGNATION Participant: Social Security No.: Address: Date of Birth:
Participant hereby designates the following individual(s) or entity(ies) as his
or her beneficiary(ies) pursuant to the Federal Signal Corporation 2015
Executive Incentive Compensation Plan (Insert Name, Social Security Number,
Relationship, Date of Birth and Address of Individuals and/or fully identify any
trust beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when the Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREAS, the parties have executed this Beneficiary
Designation on the date designated below. Date: _________________, ____
Signature of Participant Received: FEDERAL SIGNAL CORPORATION Date:
_________________, ____ By:



--------------------------------------------------------------------------------



 